UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6037



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ROBERT HENRY DAVIS,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:00-
cr-00424-PJM-2; 8:07-cv-02458-PJM)


Submitted:   March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Henry Davis, Appellant Pro Se. Mythili Raman, John Walter
Sippel, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Henry Davis seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motions as successive 28

U.S.C. § 2255 (2000) motions, and dismissing them on that basis.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.         See 28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                     A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies      this   standard     by

demonstrating    that    reasonable      jurists    would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.         See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Davis

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.

           Additionally, we construe Davis’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.       See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).       In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                    - 2 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.          See 28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Davis’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -